DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 08/16/2021, have been considered.

Drawings
The drawings filed on 08/16/2021 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Strand (U.S. Patent Publication 2010/0256539 A1); in view Eerden (U.S. Patent Publication 2010/0211127 A1); and further in view Alberts (U.S. Patent Publication 2014/0100486 A1).
Regarding claim 1, Strand teaches a system for assisting a rescuer in monitoring and providing ventilations to a patient (Strand: FIG. 2; ¶2 [“…systems and devices designed to measure, record and provide feedback on the performance of cardiopulmonary resuscitation (CPR) as applied to victims of cardiac arrest.”]), the system comprising
a ventilation unit configured to be positioned in fluid communication with a patient airway for providing ventilations to the patient (Strand: FIGS. 1-2; ¶60-61 [“…the compression unit is connected either via a hose or electrical wire 3 to an airway adapter 4 that is placed between a mask or ET-tube 5 and a ventilation bag or ventilator 6.”]);
at least one airflow sensor configured to be positioned at the patient's airway and to sense data representative of the ventilations provided to the patient (Strand: FIGS. 1-2; ¶60-61 [“…the airway adapter has a ventilation-measuring means of some type known in the art.”]);
at least one physiological sensor configured to sense physiological data of the patient (Strand: FIG. 3; ¶66 [“…electrodes 7 attached to each side of the unit. These can be used to measure the impedance of the patients' thorax. The impedance of the thorax is normally measured by supplying an approximately constant alternating current between the electrodes and at the same time measuring the alternating voltage between the electrodes…The electrodes may need to be placed in close proximity of the compression unit as well as be small in size as defibrillation electrodes might also be placed on the patient.”]); 
providing feedback about the ventilations and information about the physiological data to the rescuer (Strand: FIG. 5; ¶60-61 [“…the invention is further arranged with some kind of feedback actuator 13, for example comprised in the compression unit 2…feedback may preferably be given by means of voice prompts…tonal, visual, tactile or vibration feedback signals ( e.g., beepers, blinking LEDs, solenoids or vibration motors) may be used.”]); and
at least one controller in communication with the at least one airflow sensor, the at least one physiological sensor (Strand: FIG. 5; ¶72 [“Such an embodiment is shown in FIG. 5. Most of the components are inside the housing 8, such as the processing means 12, a movement sensor 9, and ventilation measuring means 11…”]), the at least one controller configured to:
receive and process data from the at least one airflow sensor to estimate a ventilation volume for ventilations provided to the patient (Strand: FIG. 5; ¶72 [“Such an embodiment is shown in FIG. 5. Most of the components are inside the housing 8, such as the processing means 12, a movement sensor 9, and ventilation measuring means 11…”]);
compare the estimated ventilation volume to a target ventilation volume range for the patient (Strand: FIGS. 1-8; ¶18 [“Important parameters that may be given feedback on based on the monitored signals from the system according to the invention include, but not are limited to, compression depth, compression rate, compression inactivity, incomplete release of compression, ventilation rate, ventilation tidal volume, inflation time of ventilation, and ventilation inactivity.”]; ¶29 [“…compression measuring means, a ventilation measuring means, a processing means connected to the compression measuring means and the ventilation measuring means and adapted for comparing the values from the compression and ventilation measuring means with respective reference ranges, and if at least one of the measured values deviate from the respective reference range, provide an indication of the deviation, wherein in the case of more than one measured value deviating from the respective reference ranges, the processing means is adapted to provide a sequence of indications in prioritized order.”]); and
receive and process data from the at least one physiological sensor to determine at least one physiological parameter of interest for the patient as the ventilations are provided to the patient (Strand: FIGS. 1-8; ¶18, ¶29, ¶60-61 {See above.}).
Strand additionally discloses providing visual feedback to a rescuer (Strand: FIG. 5; ¶60-61 [“…feedback may preferably be given by means of voice prompts…tonal, visual, tactile or vibration feedback signals ( e.g., beepers, blinking LEDs, solenoids or vibration motors) may be used.”]).
However, Strand fails to explicitly teach a patient, where traumatic brain injury (TBI) is suspected or diagnosed, at least one visual display for providing feedback to a rescuer comprising at least one ventilation visual indication having an appearance based, at least in part, on the comparison between the estimated ventilation volume and the target ventilation volume range for the patient and at least one physiological visual indication representative of trends in the determined at least one physiological parameter of interest for the patient as the ventilations are provided to the patient.
Eerden, in an analogous art, discloses a system for providing improved feedback on administration of CPR (Eerden: Abstract.).  Therein, Eerden discloses a visual display coupled to a feedback controller for providing feedback to a rescuer comprising at least one ventilation visual indication having an appearance based, at least in part, on the comparison between the estimated ventilation volume and the target ventilation volume range for the patient and (ii) at least one physiological visual indication representative of trends in the determined at least one physiological parameter of interest for the patient as the ventilations are provided to the patient (Eerden: FIGS. 3-4, ¶25-31 [“…the evaluation may be formatted as a display matrix 44 having rows (or colunms [sic]) 46 corresponding to the evaluation criteria and colunms [sic] (or rows) 48 corresponding to individual compression cycles. The individual compression cycles are indicated in FIG. 3 by Roman numerals I-V across the top of the matrix 44. The elements 50 of the matrix 44 correspond to the evaluation of an individual compression cycle with respect to one of the evaluation criteria. For example, matrix 44 includes elements for compression release ("Release"), compression depth ("Depth"), compression frequency or rate ("Rate"), and inactivity ("Inactivity") during a compression cycle…the elements 50 include graphs plotting a property of an individual compression cycle over time. Either the height (in the case of rows) or width (in the case of colunms [sic]) of the elements can be used to represent the acceptable range for the respective evaluation criteria. For example, elements 50c indicate how the peak compression depth varies with each compression within an individual compression cycle. Elements 50d indicate how the minimum compression depth between compressions (the release depth) varies within each individual compression cycle.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a visual display for providing visual feedback to a rescuer comprising at least one ventilation visual indication having an appearance based on the comparison between the estimated ventilation volume and the target ventilation volume range for the patient and at least one physiological visual indication representative of trends in the determined at least one physiological parameter of interest for the patient as the ventilations are provided to the patient, disclosed by Eerden, into Strand, with the motivation and expected benefit of displaying trending values of a patient’s status to determine whether a patient is improving or worsening over time.  This method for improving Strand was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden to obtain the invention as specified in claim 1.
However, Strand, in view of Eerden, fails to explicitly teach whether a patient is suspected or diagnosed with traumatic brain injury (TBI).
Alberts, in an analogous art, discloses determining whether a patient is suspected or diagnosed with traumatic brain injury (TBI) (Alberts: ¶13 [“…the measurements may relate to functions affected by traumatic brain injuries, such as mild traumatic brain injuries (e.g., usually referred to as concussions). These types of traumatic brain injuries can be graded on various scales to indicate the severity.”]; FIGS. 1, 29; ¶22, ¶152 [“When implemented with the test engine 12 of FIG. 1, the test engine 12 may provide for concussion-related test data 17 to be transmitted to or otherwise made accessible by the analysis engine 17 for analysis.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining whether a patient is suspected or diagnosed with traumatic brain injury, disclosed by Alberts, into Strand, as modified by Eerden, with the motivation and expected benefit of obtaining and displaying pertinent information to a rescuer during a rescue attempt of a traumatic brain injury victim and for generating an overall traumatic brain injury treatment metric that condenses data sensed for the one or more parameters into a single metric indicative of overall performance of the treatment by the over rescuer an identified interval.  This method for improving Strand, as modified by Eerden, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Alberts.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 1.

Regarding claim 2, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Strand discloses the ventilation unit comprises a ventilation bag configured to be sealed about the mouth of the patient for providing manual ventilations to the patient (Strand: FIGS. 1-2; ¶60-61 [“…the compression unit is connected either via a hose or electrical wire 3 to an airway adapter 4 that is placed between a mask or ET-tube 5 and a ventilation bag or ventilator 6.”]).

Regarding claim 3, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses causing a visual display to provide the visual feedback comprising the at least one ventilation visual indication having an appearance based, at least in part, on the comparison between the determined ventilation volume and the target ventilation volume range for the patient (Eerden: FIGS. 3-4, ¶25-31 {See above.}).  Alberts discloses receive an input from the rescuer indicating that the patient suffers from or is suspected of suffering from TBI, and, upon receiving the indication that the patient is a TBI patient, and generating a display (Alberts: FIG. 1; ¶61 [“…patient information can include a series templates or forms (e.g., an XML or other document) that can be completed by a user using an appropriate user input device…”]; FIGS. 1, 29; ¶73, ¶152 [“…analysis engine 16 may include, for example, a motor calculator 34 and/or a cognitive calculator 38. The calculators 34 and/or 38 may be, for example, software modules stored on a computer-readable hardware device, which may be executed to perform various calculations based on the same or different input parameters.”] {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving input from a rescuer indicating that the patient suffers from or is suspected of suffering from TBI, and causing a visual display to provide ide visual feedback comprising the at least one ventilation visual indication having an appearance based, at least in part, on the comparison between the determined ventilation volume and the target ventilation volume range for the patient, disclosed by Eerden and Alberts, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of expediting obtaining and displaying pertinent information to a rescuer during a rescue attempt of a traumatic brain injury victim and for generating an overall traumatic brain injury treatment metric.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden and Alberts.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 3.

Regarding claim 4, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 3 as shown above.  Alberts discloses receiving input indicating that the patient suffers from or is suspected of suffering from TBI (Alberts: FIG. 1; ¶61; FIGS. 1, 29; ¶73, ¶152 {See above.}).  Eerden discloses updating the visual display from displaying one or more initial physiological parameters to displaying the at least one physiological visual indication representative of the trends in the determined at least one physiological parameter of interest for the patient (Eerden: FIGS. 3-4, ¶25-31 {See above.}; FIG. 5, ¶32 [“…the graphs include a series of discrete data points 54, with each data point representing an average, or other combination, of multiple compressions, such as two or three, within a compression cycle. The data points 54 may be superimposed on zones 56 indicating ranges of acceptable values for each characteristic of a compression cycle.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving input from a rescuer indicating that the patient suffers from or is suspected of suffering from TBI, and updating the visual display from displaying one or more initial physiological parameters to displaying the at least one physiological visual indication representative of the trends in the determined at least one physiological parameter of interest for the patient, disclosed by Eerden and Alberts, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of displaying trending values of a patient’s status to determine whether a patient is improving or worsening over time.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden and Alberts.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 4.

Regarding claim 5, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses comparing the determined at least one physiological parameter to a target range for the at least one physiological parameter, and wherein the at least one physiological visual indication indicates when the determined at least one physiological parameter is above, below, or within the target range (Eerden: FIG. 4, ¶31 [“…elements 50f only contain a bar indicating the length of periods of inactivity within an individual compression cycle if it contains a period of inactivity exceeding a specified threshold duration. In some embodiments, the bar has text superimposed thereon that indicates the duration of the period of inactivity. In some embodiments, a bar is displayed only if the period of inactivity fails to satisfy an evaluation criteria…only periods of inactivity exceeding a first threshold are displayed and of those, only those having a duration exceeding a second threshold corresponding to an evaluation criteria are highlighted.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing a determined physiological parameter to a target range, and where the physiological visual indication indicates when the determined at least one physiological parameter is above, below, or within the target range, disclosed by Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of determining whether a patient is improving or worsening over time.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 5.

Regarding claim 6, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 5 as shown above.  Strand discloses the determined at least one physiological parameter comprises at least one of end tidal carbon dioxide (EtCO2) (Strand: FIG. 1, ¶64 [“In addition or instead of flow measurements, end-tidal CO2 (EtCO2) measurements may also be implemented. EtCO2 may be used as an indicator as to how good the treatment is…”]).  

Regarding claim 7, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 6 as shown above.  Strand discloses at least one physiological visual indication indicates hyperventilation of the patient when the determined end tidal carbon dioxide (EtCO2) is outside of the target range (EtCO2) (Strand: FIG. 1, ¶4-6, ¶64 {See above.}).  

Regarding claim 8, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Strand discloses at least one physiological visual indication indicates hyperventilation of the patient when the determined end tidal carbon dioxide (EtCO2) is outside of the target range (EtCO2) (Strand: FIGS. 1-2; ¶4-6, ¶60-61, ¶64 {See above.}).  

Regarding claim 9, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses receiving and processing data from at least one physiological sensor to calculate the physiological parameter for each of a plurality of different time intervals, and where the physiological visual indication displayed on the visual display comprises individual physiological visual indications for the at least one physiological parameter for each of the plurality of different time intervals patient (Eerden: FIGS. 3-4, ¶25-31; FIG. 5, ¶32 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving and processing data from at least one physiological sensor to calculate the physiological parameter for each of a plurality of different time intervals, and where the physiological visual indication displayed on the visual display comprises individual physiological visual indications for the at least one physiological parameter for each of the plurality of different time intervals patient, disclosed by Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of displaying trending values of a patient’s status to determine whether a patient is improving or worsening over time.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 9.

Regarding claim 10, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 9 as shown above.  Eerden discloses the individual physiological visual indications for the plurality of different time intervals have a first appearance when the determined at least one physiological parameter for the time interval is below the target range, a second appearance when the determined at least one physiological parameter is within the target range, and a third appearance when the at least one physiological parameter is above the target range (Eerden: FIGS. 3-5, ¶25-31; FIG. 5, ¶32 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving and processing data from at least one physiological sensor to calculate the physiological parameter for each of a plurality of different time intervals, and where the physiological visual indication displayed on the visual display comprises individual physiological visual indications for the at least one physiological parameter for each of the plurality of different time intervals patient, disclosed by Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values for determining whether a patient is improving or worsening.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 10.

Regarding claim 11, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 9 as shown above.  Eerden discloses displaying individual physiological visual indications for the physiological parameters for the plurality of different time intervals adjacent to one another on the visual display in chronological order to provide a visual representation of the trends for the at least one physiological parameter over the plurality of different time intervals (Eerden: FIG. 5, ¶32 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of displaying individual physiological visual indications for the physiological parameters for the plurality of different time intervals adjacent to one another on the visual display in chronological order to provide a visual representation of the trends for the at least one physiological parameter over the plurality of different time intervals, disclosed by Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values for determining whether a patient is improving or worsening over time.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 11.

Regarding claim 12, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses displaying a series of discrete data points (Eerden: FIG. 5, ¶32 {See above.}).  Providing visual feedback further comprising a numeric value for the determined at least one physiological parameter of interest for the patient is matter of obvious design choice, and would not involve patentable invention, as the prior art of record each discloses displaying a series of discrete data points.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing visual feedback which comprises a numeric value for the determined at least one physiological parameter of interest for the patient, disclosed by Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values for determining whether a patient is improving or worsening over time.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 12.

Regarding claim 13, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses at least one ventilation visual indication which indicates whether the determined ventilation falls within or outside of the target ventilation range (Eerden: FIGS. 3-4, ¶25-31 [“…with respect to compression depth, the elements 50 may indicate the percentage of compressions that lie between acceptable minimum and maximum compression depths.”] {See above.}).  Strand discloses at least one ventilation visual indication which indicates whether the determined ventilation volume falls within or outside of the target ventilation volume range (Strand: FIG. 5, ¶60-61 [“…feedback may preferably be given by means of voice prompts…tonal, visual, tactile or vibration feedback signals ( e.g., beepers, blinking LEDs, solenoids or vibration motors) may be used.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one ventilation visual indication which indicates whether the determined ventilation volume falls within or outside of the target ventilation volume range, disclosed by Strand and Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values of volume of ventilation(s) that is being provided to the patient.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strand and Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 13.

Regarding claim 14, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses at least one ventilation visual indication which indicates one of under-ventilation of the patient, appropriate ventilation of the patient, or over-ventilation of the patient determined based on the comparison between the determined ventilation and the target ventilation range (Eerden: FIGS. 3-4, ¶25-31 [“…with respect to compression depth, the elements 50 may indicate the percentage of compressions that lie between acceptable minimum and maximum compression depths.”] {See above.}).  Strand discloses at least one ventilation visual indication which indicates whether the determined ventilation volume falls within or outside of the target ventilation volume range (Strand: FIG. 5; ¶60-61 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one ventilation visual indication which indicates one of under-ventilation of the patient, appropriate ventilation of the patient, or over-ventilation of the patient determined based on the comparison between the determined ventilation volume and the target ventilation volume range, disclosed by Strand and Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values of volume of ventilation(s) that is being provided to the patient.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strand and Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 14.

Regarding claim 15, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Strand discloses a controller configured to determine ventilation rate for ventilations provided to the patient based on the processed data from the at least one airflow sensor and to compare the determined ventilation rate to a target ventilation rate range for the patient (Strand: FIG. 5; ¶60-61 [“The flow can then be calculated inasmuch as it is square-root proportional to the pressure drop. The ventilation volume is found by integrating the flow.”]).  

Regarding claim 16, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 15 as shown above.  Eerden discloses a controller configured to cause the visual display to display a second ventilation visual indication having an appearance based, at least in part, on the comparison between the determined ventilation rate and the target ventilation rate range for the patient (Eerden: FIGS. 1-4, ¶23-31 [“…segments 22 identified by the segmentation module 20 include groups of peaks corresponding to the compression stage of a cycle may be separated from one another by intervals 24 of inactivity during which ventilations are performed. The segments 22 may be analyzed by an extraction module 26 that compiles data describing some or all of the compressions within a segment 22.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a visual display to display a second ventilation visual indication having an appearance based on the comparison between the determined ventilation rate and the target ventilation rate range for the patient, disclosed by Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values of volume of ventilation(s) that is being provided to the patient.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 16.

Regarding claim 17, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 15 as shown above.  Eerden discloses displaying on a visual display both the comparison between the determined ventilation and the target ventilation range for the patient and the comparison between the determined ventilation rate and the target ventilation rate range for the patient (Eerden: FIGS. 3-4, ¶25-31 [“…with respect to compression depth, the elements 50 may indicate the percentage of compressions that lie between acceptable minimum and maximum compression depths.”] {See above.}).  Strand discloses at least one ventilation visual indication which indicates whether the determined ventilation volume falls within or outside of the target ventilation volume range (Strand: FIG. 5; ¶60-61 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of displaying on a visual display both the comparison between the determined ventilation volume and the target ventilation volume range for the patient and the comparison between the determined ventilation rate and the target ventilation rate range for the patient, disclosed by Strand and Eerden, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of drawing attention to out-of-range or in-range values of volume of ventilation(s) that is being provided to the patient.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strand and Eerden.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 17.

Regarding claim 18, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Strand discloses a controller configured to cause the visual display to provide treatment guidance for the rescuer that assists the rescuer in providing the ventilations to the patient using the ventilation unit in accordance with a treatment protocol for the patient (Strand: FIG. 5; ¶60-61 {See above.}).  Alberts discloses the treatment protocol for the patient is based, at least in part, on an age of the patient (Alberts: FIG. 36; ¶180 [“…upper and lower threshold values may be obtained by referencing reaction times of other patients having the same age as the subject patient. The upper threshold may correspond to an absolute maximum or average maximum reaction time observed among all patients of the same age as, or within an age range (e.g., plus or minus two years) of, the subject patient.”]).  .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a controller configured to cause the visual display to provide treatment guidance for the rescuer that assists the rescuer in providing the ventilations to the patient using the ventilation unit in accordance with a treatment protocol for the patient, where the treatment protocol for the patient is based, at least in part, on an age of the patient, disclosed by Strand and Alberts, into Strand, as modified by Eerden and Alberts, with the motivation and expected benefit of causing the system to re-score a rescue attempt based on the updated protocol information.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strand and Alberts.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 18.

Regarding claim 19, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Eerden discloses performing compression cycles based an individual compression cycle that satisfies evaluation criteria and inactivity during an individual compression (Eerden: FIGS. 3-4, ¶25-31 [“…is illustrated in FIG. 3. In some embodiments, the elements 50 of the matrix include numbers indicating the number of compressions within an individual compression cycle that satisfy the evaluation criteria. Additionally, with respect to inactivity during an individual compression.”]).  Thus, providing treatment guidance comprising a countdown timer indicating a time until a subsequent ventilation should be provided to the patient is matter of obvious design choice, and would not involve patentable invention, as the prior art of record each discloses performing subsequent ventilations in an appropriate and timely manner.  This method for improving Strand, as modified by Eerden and Alberts, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strand and Alberts.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Strand and Eerden and Alberts to obtain the invention as specified in claim 19.

Regarding claim 20, Strand, in view of Eerden and Alberts, teach all the limitations of the parent claim 1 as shown above.  Strand discloses a portable defibrillator comprising a wireless transceiver, wherein the at least one controller comprises a processor of the portable defibrillator, and wherein the at least one visual display comprises a mobile computer device configured to wirelessly receive and display the visual feedback from the processor of the portable defibrillator by the wireless transceiver (Strand: FIG. 1; ¶70 [“…the device is adapted to communicate with a defibrillator thus constituting a part of a larger set of life saving equipment. In such a situation, some of the feedback to the user may be given from the AED/defibrillator, although measured by the compression unit 2. Such communication might be in the forn1 of wireless or wired communication.”]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2007/0060785 A1, to Freeman et al., is directed to a medical device of the type used for assisting a user in manually delivering repetitive therapy to a patient (e.g., chest compressions or ventilations in cardiac resuscitation), the device comprising a feedback device configured to generate feedback cues to assist the user in timing the delivery of the repetitive therapy.
U.S. Patent Publication 2015/0150468 A1, to Ong et al., is directed to a method of producing an artificial neural network capable of predicting the survivability of a patient.
U.S. Patent 6,406,427 B1, to Williams et al., is directed to an intelligent brain rescue instrument for identifying, monitoring, and guiding the application of brain therapies to patients with evolving brain injuries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864